Citation Nr: 1721044	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  10-36 501A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G.C., Associate Counsel


INTRODUCTION

The Veteran had active service from February 1969 to September 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an  April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

This matter first came before the Board in May 2015, at which time it was remanded for further development, including a VA examination to determine the Veteran's occupational limitations.

The requested development was completed, and this matter is now properly before the Board. 



FINDINGS OF FACT

1. The Veteran's service-connected disabilities are: chronic headaches, evaluated as 30 percent disabling, bilateral hearing loss, evaluated as 30 percent disabling, tinnitus, evaluated as 10 percent disabling and external ear infections, evaluated as 0 percent disabling; his combined rating is 60 percent. 

2. Factors warranting a referral for TDIU on an extraschedular basis are not present.


CONCLUSION OF LAW

The criteria for establishing entitlement to a TDIU due to service-connected disabilities have not ben met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321 (b)(1), 4.16(a), (b) (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

There is no indication in this record of a failure to notify. See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015). 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C.A. § 5103A(c)(2) (West 2014). All records pertaining to the condition at issue are presumptively relevant. See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also endeavor to obtain those records, even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3) (2016). In this case, the Veteran has not identified any such treatment records, and it appears that all pertinent and available treatment records have been obtained. Therefore, no additional development is warranted. See Golz, 590 F.3d at 1317. The Veteran was afforded three VA examinations, including one in July 2015 and two in August 2015, as discussed below, and opinions regarding the functional effects and etiology of his disabilities have been obtained. The Board finds these examinations to be sufficient.

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The Veteran claims he is unable to obtain and maintain substantially gainful employment as a result of his service-connected disabilities.  Specifically, the Veteran reports having quit working entirely in 2007 due to his service-connected disabilities, and that his frequent headaches and hearing loss resulted in a severe disadvantage when hearing and repeating instructions as well as some imbalance problems resulting in his falling.  The Veteran further states having difficulty communicating with his tenants, as he reports having been a landlord for 30 years. 

A request for a total disability rating based on individual unemployability due to service-connected disability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation. There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447  (2009).  Here, it is asserted that the Veteran is entitled to TDIU.  See Veteran's representative's appellate brief, dated in May 2017. 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340 (2016).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more. 38 C.F.R. § 4.16 (a) (2016).  An extraschedular total rating based on individual unemployability may be assigned in the case of a veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability. 38 C.F.R. § 4.16 (b) (2016). 

The Veteran's service-connected disabilities are: chronic headaches, evaluated as 30 percent disabling, bilateral hearing loss, evaluated as 30 percent disabling, tinnitus, evaluated as 10 percent disabling and external ear infections, evaluated as 0 percent disabling; His combined rating is 60 percent. 

Given the foregoing, at no time has the Veteran met the minimum schedular requirements for TDIU, see 38 C.F.R. § 4.16 (a) (2016), and the only basis for the assignment of a TDIU is on an extraschedular basis. 

Ordinarily, the VA Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular total rating based on individual unemployability may be assigned in the case of a veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability. 38 C.F.R. §§ 3.321, 4.16(b) (2016).  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation. VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992).  Factors such as employment history, and educational and vocational attainments, are for consideration. 

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level. Van Hoose v. Brown, 4 Vet. App. 361, 363   (1993) (citing 38 C.F.R. §§ 4.1 , 4.15). 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A disability rating in itself is recognition that the impairment makes it difficult to obtain or maintain employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. Id.  

Additionally, the Court has recognized that, "the effect of a service-connected disability appears to be measured differently for purposes of extra-schedular consideration under 38 C.F.R. § 3.321 (b)(1) ... [than] for purposes of a TDIU claim under 38 C.F.R. §  4.16  ." Kellar v. Brown, 6 Vet. App. 157, 162   (1994).  While the former regulatory provision requires marked interference with employment, the latter requires evidence of unemployability. Id.   

The Board finds that the evidence of record is insufficient to show that the Veteran is unable to secure or follow a substantially gainful occupation because of his service-connected disabilities.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose.  In this case, the medical evidence shows that the Veteran has received multiple treatments for the symptoms of his service-connected disabilities.  However,
the Veteran has reported that he has had significant orthopedic injuries as a result of falls, including a broken right wrist, left wrist, left ankle, right ankle and left knee cap.  The Veteran also reported having had surgery requiring titanium screws in 2011 from a ladder/roof fall.  See September 2015 correspondence.  In addition, the Veteran underwent several VA examinations to assess his service-connected conditions and their impact on the Veteran's ability to work.  In fact, three VA health care providers have stated that there was not total occupational and social impairment due to the Veteran's service-connected disabilities, and have provided an adequate rationale.  See VA examination reports, dated in July 2015 and two in August 2015.  There is no competent opinion of record indicating that the Veteran is unemployable due to one or more of his service-connected disabilities. 

In the July 2015 examination, the examiner indicated that he reviewed the entire case file and conducted an in-person examination.  The Veteran reported having migraines since the early 1990's, and reported taking pain medications three times a day for his back pain.  While the Veteran's headaches were assessed to have an impact on his ability to work, the examiner also found that the condition was not so severe as to cause severe economic inadaptability.  In fact, the examiner opined that the Veteran should at least be able to be employed full time in a sedentary low stress position with limited phone use. 

The other two examinations were in August 2015.  The first was focused on assessing the Veteran's hearing loss and tinnitus conditions.   Indeed, the examiner indicated that the entire claims file was reviewed and an in-person examination was conducted.  The Veteran reported having difficulty hearing everything due to his hearing loss, difficulty listening due to his tinnitus, and that his tinnitus affects his sleep and attitude.  A functional impact assessment was conducted both for hearing loss and tinnitus.  The examiner opined that the Veteran's hearing is adequate for any position that does not place a premium on verbal communication or detection of soft high-frequency signals.  The examiner even provided an example of such positions, including a 911-operator or ambulance dispatcher.  The examiner also opined that positions that routinely require the use of hearing protection are less likely affected by the Veteran's hearing loss since the requirement of hearing protection presupposes an ability to do the job with a reduced acuity.  The examiner further opined on the Veteran's tinnitus, and its impact on his ability to work.  While it was reported that the Veteran's service-connected tinnitus impacts his ability to work, the examiner stated that tinnitus alone does not interfere with gainful employment.  The examiner further stated that it does not restrict hearing or communication, nor does tinnitus limit physical ability.  Finally, the examiner opined that tinnitus would not prohibit the Veteran from gainful employment for any occupation for which the Veteran is suitably trained.  

The final August 2015 VA examination was focused on the Veteran's service-connected external ear infections.  The examiner indicated that the entire claims file was reviewed and an in-person examination was conducted.   Indeed, an elaborate medical history was noted on this examination and a functional impact assessment was conducted.  It was found that the Veteran's ear or peripheral vestibular conditions do not impact his ability to work.  The examiner explained that the Veteran is still able to to secure and maintain substantially gainful employment as he is able to do all basic and instrumental activities of daily living independently, including all self-care, chores, meal preparation, shopping, snow removal, lawn care, driving to a medical appointment and managing his own financial affairs.  The Veteran reported living alone with his cat, which he cares for.  He further reported having a Bachelor's Degree in economics, and was last employed eight years prior to the examination as a landlord.   The Veteran also stated that he was about to go on a month-long annual vacation to a resort in Thailand.  Finally, the examiner noted that there was no evidence of recent external ear infections or treatment for any external ear infections based on both the Veteran's statements and a review of available medical records.  

In addition, the Veteran is shown to have a significant medical history of disabilities for which service connection is not currently in effect, to include vertigo, submaxillary gland inflammation, hypertension, temporal mandibular joint dysfunctions, lumbar spine disability and varicose veins.  There is no history of hospitalization or surgery for any of his service-connected disabilities.  Given the foregoing, the Board finds that the Veteran does not meet the requirements for a TDIU claim on an extra-schedular basis, and that referral for consideration of entitlement to TDIU on an extraschedular basis is not warranted. 

In making all of the determinations in this case, the Board has considered the statements of the Veteran and those reported by his spouse. The Board finds that the most probative evidence is that found in the treatment records and the examination reports discussed. This is because those records and reports took into consideration the lay statements as well as a review of the relevant medical history and included the findings of medical professionals who have expertise in determining what symptoms are present and the severity of such symptoms. 

Consequently, further development and/or consideration of this claim as to these service-connected disabilities is not necessary.


ORDER

Entitlement to a TDIU is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


